     Case 1:17-cv-01396-DAD-BAM Document 28 Filed 11/10/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL DEAN ALVARADO, JR.,                        Case No. 1:17-cv-01396-NONE-BAM (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
13           v.                                         DISMISSAL OF ACTION FOR FAILURE TO
                                                        OBEY COURT ORDERS AND FAILURE TO
14    COUNTY OF TULARE, et al.,                         PROSECUTE
15                       Defendants.                    (Doc. No. 27)
16

17          Plaintiff Daniel Dean Alvarado, Jr. is a former pretrial detainee proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   plaintiff’s first amended complaint against defendant Rales for excessive use of force in violation

20   of the Fourteenth Amendment. The matter was referred to a United States Magistrate Judge

21   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On April 22, 2019, the assigned magistrate judge screened plaintiff’s first amended

23   complaint and issued findings and recommendations that this action proceed on plaintiff’s claim

24   for excessive use of force against defendant Rales in violation of the Fourteenth Amendment and

25   all other claims and defendants be dismissed from this action for failure to state a claim. (Doc.

26   No. 19.) On May 17, 2019, the formerly assigned district judge issued an order adopting the

27   findings and recommendations in full. (Doc. No. 20.) Accordingly, on May 21, 2019, the

28   magistrate judge found service appropriate for defendant Rales and issued an order directing
                                                       1
     Case 1:17-cv-01396-DAD-BAM Document 28 Filed 11/10/20 Page 2 of 3


 1   plaintiff to submit service documents for defendant Rales within thirty (30) days. (Doc. No. 21.)

 2   The order also warned plaintiff that failure to comply with that order would result in dismissal of

 3   this action. (Id.) On May 28, 2019, the court received plaintiff’s belated objections to the April

 4   22, 2019 findings and recommendations. (Doc. No. 22.)

 5          Despite plaintiff apparently receiving the findings and recommendations, on August 2,

 6   2019, the findings and recommendations that had been originally served to plaintiff’s mailing

 7   address of record were returned to the court as “Undeliverable, Unclaimed.” The court’s service

 8   order was also returned to the court as “Undeliverable, Unclaimed” on August 22, 2019.

 9   Following plaintiff’s failure to provide the court an updated address or otherwise communicate

10   with the court, on October 10, 2019, the magistrate judge issued findings and recommendations

11   recommending dismissal of this action due to plaintiff’s failure to prosecute. (Doc. No. 23.)

12   Plaintiff timely filed objections to those findings and recommendations on October 21, 2019.

13   (Doc. No. 24.)

14          As plaintiff’s objections appeared to provide an updated mailing address, the court found

15   it appropriate to vacate the pending findings and recommendations recommending dismissal of

16   this action due to plaintiff’s failure to prosecute. (Doc. No. 26.) However, plaintiff still had not

17   provided completed service documents for defendant Rales. Therefore, the court ordered re-

18   service to plaintiff’s current address of record of the May 21, 2019 order directing plaintiff to

19   submit service documents, and also ordered plaintiff to submit completed service documents for

20   defendant Rales or show cause in writing why this action should not be dismissed due to his
21   failure to prosecute. Plaintiff was warned that his failure to comply with that order would result

22   in a recommendation of dismissal of this action for failure to obey court orders and failure to

23   prosecute. (Id.)

24          Following plaintiff’s failure to file the required service documents, a notice of change of

25   address, or to otherwise communicate with the court, on September 28, 2020 the magistrate judge

26   again issued findings and recommendations that this action be dismissed, without prejudice, due
27   to plaintiff’s failure to obey court orders and failure to prosecute. (Doc. No. 27.) Those findings

28   and recommendations were served on plaintiff and contained notice that any objections thereto
                                                        2
     Case 1:17-cv-01396-DAD-BAM Document 28 Filed 11/10/20 Page 3 of 3


 1   were to be filed within fourteen (14) days after service. (Id. at 4.) The deadline to file objections

 2   has passed, and plaintiff has failed to file objections to the pending findings and recommendations

 3   or otherwise communicate with the court regarding this action.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 5   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 6   and recommendations to be supported by the record and by proper analysis.

 7          Accordingly,

 8          1.      The findings and recommendations issued on September 28, 2020, (Doc. No. 27),

 9                  are adopted in full;

10          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to obey court

11                  orders and failure to prosecute; and

12          3.      The Clerk of the Court is directed to close this case.

13   IT IS SO ORDERED.
14
        Dated:     November 10, 2020
15                                                      UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
